DETAILED ACTION
This Office Action is in response to the After-Final Amendments previously filed on 12/27/2021 as a Request for Continued Examination. 
In the filed response, independent claims 1, 11, and 21 have been amended.
Accordingly, Claims 1-21 have been examined and are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.

Response to Arguments
1.	Applicant’s arguments, see pgs. 8-9, filed 12/27/2021, with respect to the rejection of claims 1, 11 and 21 along with their respective dependent claims under 35 U.S.C. 102 and 35 U.S.C. 103 has been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior art Millington et al. US 2019/0132692 A1 and Keyser-Allen et al. US 2017/0181113 Al, hereinafter referred to as Millington and Keyser-Allen, respectively. Please see Examiner’s responses below.
“receiving an indication that audio content associated with the video content item is to be presented by a follower device synchronously with the audio content presented by the leader device; in response to receiving the indication that the audio content is to be presented by the follower device synchronously with the audio content presented by the leader device, identifying a plurality of devices connected to the local area network”, the Examiner agrees with Applicant that Lau does not teach or suggest these features. However, further searches yielded other prior art that appeared relevant in light of the foregoing limitation, specifically that of Millington et al. US 2019/0132692 A1 and Keyser-Allen et al. US 2017/0181113 Al, hereinafter referred to as Millington and Keyser-Allen, respectively. The Examiner respectfully submits that claim 1 does not clearly show that the “received indication” is at the leader device as mentioned in the specification (e.g. ¶0039). Instead, it appears the “received indication” can be associated with any of the devices used to carry out the method for media playback.  After further consideration of  the term “indication” as claimed, the Examiner also finds this to be broadly defined, where the indication can be construed as any form of indication (e.g. a lighted display, an icon on a GUI, etc.) received at any device for the purposes of presenting audio content at a follower device that is associated with the video content presented by the leader device. As such, the Examiner respectfully submits that Millington’s teachings related to playback device control are relevant. In this case, Millington’s received indication can be understood as input selection commands via the user input interface of Fig. 8 which determine whether the television will serve as the audio source for the playback device. (¶0117 and 0122). Selection of the audio source is further illustrated in the state diagram of Fig. 14. For example, an audio playback device (i.e. follower device) that outputs audio from a network-based music source (state 1410) “in response to receiving the indication that the audio content is to be presented by the follower device synchronously with the audio content presented by the leader device, identifying a plurality of devices connected to the local area network” of claim 1, the Examiner respectfully submits that once the user has made the selection, the user will be presented with options for configuring the zone players as shown in Fig. 15 in view of a home theater system (Fig. 6), where Fig. 15 discloses configuring a plurality of zone players in order to produce a desired audio output (¶0104). Keyser-Allen is also brought in to more clearly address “determining whether each of the plurality of devices connected to the local area network is capable of being designated as a follower device” in relation to network conditions. Please see office action below for further details regarding the foregoing teachings.
3.	After further considering the claims in light of the specification, it appears if the claims were to more clearly define the meaning of “indication” along with showing which device is receiving the indication, then this could potentially help overcome the prior art. Examiner is amendable to an interview to help move the instant application forward. Please see the conclusion to this office action regarding scheduling interviews.
4.	In light of the foregoing, Claims 1-21 have been examined and are pending. 




Claim Objections
5.	Claim 1 is objected to because of the following informalities:  the limitation “receiving an indication that audio content associated with the video content item is to be presented by a follower device synchronously with the audio content presented by the leader device” (emphasis added) is ambiguous in terms of which device is receiving the limitation. Given the BRI, the receiving device can be construed as any device on a network.  Appropriate correction is required.
6.	Claims 11 and 21 are similarly objected to for the same reasons presented for claim 1 above, i.e., “receiving an indication”.  Appropriate correction is required.
7.	Claim 1 is objected to because of the following informalities:  the term “indication” in the limitation “receiving an indication that audio content associated with the video content item is to be presented by a follower device synchronously with the audio content presented by the leader device” (emphasis added) is not clearly defined as claimed and as such can be interpreted in different ways (e.g. icons on a GUI, etc., a switch, etc.) for any device on a network.  Appropriate correction is required.
8.	Claims 11 and 21 are similarly objected to for the same reasons presented for claim 1 above, i.e., “indication”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 8, 9, 11, 14, 15, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Millington et al. US 2019/0132692 A1, in view of Keyser-Allen et al. US 2017/0181113 Al, hereinafter referred to as Millington and Keyser-Allen, respectively.
Regarding claim 1, (Currently Amended) Millington discloses “A method for media playback, the method comprising: causing a video content item to begin being presented by a leader device [See audio information source 604 such as a television which in this case can be considered a leader device. Fig. 6 and ¶0089-0091 with respect to a home theater system]; receiving an indication that audio content associated with the video content item is to be presented by a follower device synchronously with the audio content presented by the leader device [Given the BRI of an “indication”, Millington’s input selection commands via the user input interface of Fig. 8 determine whether the TV will serve as the audio source for the playback device. (¶0117 and 0122). Also refer to the state diagram of Fig. 14 where a transition to state 1402 via the selection causes a playback device to output audio from the TV, i.e. an indication that audio from the TV is to be presented by the playback device (¶0150-0151)]; in response to receiving the indication that the audio content is to be presented by the follower device synchronously with the audio content presented by the leader device, [The foregoing is construed as, once the user has made the selection, the user will be presented with options for configuring the zone players as shown in Fig. 15 (and associated text) in view of a home theater system (Fig. 6)] identifying a plurality of devices connected to the local area network [With reference to the home theater system in Fig. 6, Fig. 15 (and corresponding text) discloses configuring a plurality of zone players in order to produce a desired audio output. Also see ¶0104]; identifying a group of candidate follower devices by determining whether each of the plurality of devices connected to the local area network is capable of being designated as a follower device; [Millington however does not explicitly disclose the foregoing limitation. See Keyser-Allen below for corresponding support.] causing a user interface to be presented that indicates each candidate follower device in the identified group of candidate follower devices; receiving, via the user interface, a selection of one of the candidate follower devices in the group of candidate follower devices [See the interface screens in Fig. 15 for the example user input device 612 in different states of system 600 of Fig. 6. The example screens show different arrangements of different playback groups (e.g. TV room group, kitchen group, dining room group, etc.)] ; and transmitting, from the leader to the selected follower device, control instructions that cause the audio content associated with the video content item to be presented synchronously by the selected follower device with the video content item presented by the leader device.” [Based on Fig. 8 of Millington, if the TV audio is selected as the source for the zone player via the user input interface, then a state transition (Fig. 14) will be performed. Accordingly, the TV begins/resumes transmitting audio to the zone player. For this to happen, the devices must be communicating with each other. Also refer to Keyser-Allen below for support] Millington’s teachings with respect to playback device control are found to disclose the foregoing limitation given the BRI, however, Millington is not explicit with respect to addressing a means for “identifying a group of candidate follower devices by determining whether each of the plurality of devices connected to the local area network is capable of being designated as a follower device;” Keyser-Allen on the other hand from the same or similar field of endeavor addresses determining latency and jitter conditions on a network to facilitate synchronizing audio/video content between networked devices. [Given the BRI of “capable of being designated as a follower device”, network latency/jitter conditions may affect playback of audio content (¶0090-0091). Determining these conditions is made possible by sending test packets from an initiating device to a synching device. Constructed delta values allow content to be synchronized; hence, said synching device can be designated as a follower device. Also note ¶0141-0142] Keyser-Allen is also found to disclose “and transmitting, from the leader to the selected follower device, control instructions that cause the audio content associated with the video content item to be presented synchronously by the  [See Keyser-Allen’s presentation timestamps (e.g. ¶0033, 0040-0041) to facilitate synchronizing media content between devices. Also see timing diagrams of Figs. 7-8 for synchronizing networked devices. Control instructions can take the form of synchronization packets (e.g. Fig. 12)] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify playback device control disclosed by Millington to add the teachings of Keyser-Allen as above to provide an improved means for synchronizing media content between devices on a network in the presence of latency or jitter conditions which would otherwise lead to an undesirable user experience (abstract and ¶0092).  
Regarding claim 4, (Original) Millington and Keyser-Allen teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Millington does not further disclose “wherein transmitting the control instructions comprises transmitting audio timestamps in connection with audio data corresponding to the audio content associated with the video content item.”  However, Keyser-Allen from the same or similar field of endeavor is found to disclose the above features. [See Keyser-Allen’s presentation timestamps (e.g. ¶0033, 0040-0041) with reference to synchronizing media content between devices (Figs. 7-8) to account for network latency. Said timestamps may identify a place in the audio content (e.g. ¶0104)]
Regarding claim 5, (Original) Millington and Keyser-Allen teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Millington however does not address the features of claim 4. Keyser-Allen on the other hand from the same or similar field of endeavor discloses “further comprising: determining that a second video content item is to be presented by the leader device; modifying, by the leader device, video timestamps associated with video data associated with the second video content item and audio timestamps associated [See Keyser-Allen’s presentation timestamps (e.g. ¶0033, 0040-0041) to facilitate synchronizing media content between devices. Also see timing diagrams of Figs. 7-8 for synchronizing networked devices. Said timestamps may identify a place in the audio content (e.g. ¶0104). Control instructions can take the form of synchronization packets (e.g. Fig. 12)] 
Regarding claim 8, (Original) Millington and Keyser-Allen teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Millington further discloses “wherein the user interface is caused to be presented on one of the plurality of devices.”  [Reference Figs. 7 and 8 regarding associated user interfaces]
Regarding claim 9, (Original) Millington and Keyser-Allen teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Millington does not appear to further disclose “wherein the user interface is caused to be presented on a mobile device connected to the leader device.”  However, Keyser-Allen from the same or similar field of endeavor is found to disclose the above features. [See for e.g. ¶0090 where video device 550 may be a mobile device for controlling an audio playback system]
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of claim 1. 
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of claim 4. 
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of claim 5. 
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of claim 8. 
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of claim 9.
Regarding claim 21, claim 21 is rejected under the same art and evidentiary limitations as determined for the method of claim 1. Moreover Keyser-Allen’s teachings present hardware/software elements for performing the synchronization of content between networked devices (see e.g., ¶0044)
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Millington, in view of Keyser-Allen, and in further view of Jarvis et al. US 2014/0093085 A1,  hereinafter referred to as Jarvis.
Regarding claim 2, (Original) Millington and Keyser-Allen teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. However Millington and Keyser-Allen do not further teach  “wherein determining whether each of the plurality of devices is capable of being designated as a follower device is based on whether a user of the leader device has purchased a subscription to a service that provides the video content item.” Jarvis on the other hand from the same or similar field of endeavor addresses the foregoing.[Jarvis discloses various media sources including a cable box (e.g. ¶0139). Since cable boxes are used with subscription services, Jarvis’s teachings apply] It would have been obvious to one 
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of claim 2. 
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Millington, in view of Keyser-Allen, and in further view of Kitson et al. (US 2020/0183640 A1), hereinafter referred to as Kitson. 
Regarding claim 10 Millington and Keyser-Allen teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Millington and Keyser-Allen however do not teach claim 10. Kitson on the other hand from the same or similar held of endeavor discloses “wherein the indication that audio content associated with the video content item is to be presented by the follower device synchronously with the audio content presented by the leader device is received via a voice command.” [Voice inputs from a user can initiate audio playback from one or more playback devices (e.g. para 0058)] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques for media playback disclosed by Millington and Keyser-Allen to add the teachings of Kitson as above to provide techniques for selecting playback devices within a media playback system for outputting a media stream based on user input (abstract) which allows for synchronous playback of the same media content (para 0004). 
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of claim 10.

Allowable Subject Matter
10.	Claims 3, 6, 7, 13, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
3. (Original) The method of claim 1, wherein determining whether each of the plurality of devices is capable of being designated as a follower device is based on whether each device in the plurality of devices has a display screen.
6. (Original) The method of claim 5, further comprising transmitting, from the leader device to the selected follower device, third control instructions that include silent audio data during the delay of the predetermined duration.  
7. (Original) The method of claim 1, further comprising presenting an error message in the user interface in response to determining that at least one device in the identified plurality of devices is not capable of being designated a follower device.
13. (Original) The system of claim 11, wherein determining whether each of the plurality of devices is capable of being designated as a follower device is based on whether each device in the plurality of devices has a display screen.

17. (Original) The system of claim 11, wherein the hardware processor also presents an error message in the user interface in response to determining that at least one device in the identified plurality of devices is not capable of being designated a follower device.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for additional reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486